Citation Nr: 1019188	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  96-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.




REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at 
Law




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which, inter alia, denied 
the Veteran's August 1994 claim for entitlement to service 
connection for asbestosis.

In June 1998, the Board remanded this issue for additional 
development.  In a June 2000 decision, the Board denied the 
claim.  The Veteran appealed the Board's decision.  In May 
2001, the United States Court of Appeals for Veterans Claims 
(Court) remanded the Board's decision.  Pursuant to the 
Court's Order, the Board remanded the case to the RO for 
development in September 2003 and April 2004.  In November 
2004, the Board again denied service connection for residuals 
of asbestos exposure.  The Veteran appealed the decision to 
the Court, and in August 2007 the Court remanded the case to 
the Board.  The Board remanded the case to the RO for 
development in May 2008, January 2009, and August 2009.  The 
case has now been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The Veteran's claimed residuals of asbestos exposure are not 
shown by competent evidence to be related to his military 
service or to any incident therein.


CONCLUSION OF LAW

The Veteran's claimed residuals of asbestos exposure were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated July 1995, June 2004, and June 2008, provided 
to the Veteran before the October 1995 rating decision, the 
August 2004 supplemental statement of the case, and the 
November 2008 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The June 2004 and June 2008 
letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
Veteran was provided with such notice in June 2008 and 
September 2009.  In this regard, after initially providing VA 
notice in July 1995, followed by subsequent Dingess notice in 
June 2008 and September 2009, the RO readjudicated the claim 
in a supplemental statement of the case in November 2008.  
Thus, the timing defect in the notice has been rectified.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's available service 
treatment records, service personnel records, VA treatment 
records and private treatment records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in May 
2008, instructed the RO to provide the Veteran with notice 
compliant with Dingess, supra, and a VA examination to 
determine the etiology of his asbestosis.  In January 2009, 
the Board again instructed the RO to provide the Veteran with 
a VA examination to determine the etiology of his asbestosis, 
and emphasized that the Veteran should receive proper 
notification as to the time and place of his examination.  
The Board again remanded this case in August 2009, and 
instructed the RO to obtain an addendum from the VA examiner 
with an opinion about whether the Veteran's chronic 
obstructive pulmonary disease (COPD), diagnosed in November 
1994 and April 2009, is related to his active service, 
including his episode of pneumonia in 1954.  The Board finds 
that the RO has complied with those instructions.  It 
provided the Veteran with notice compliant with Dingess, 
supra, in June 2008 and September 2009.  Additionally, it 
obtained an examination and etiological opinion of the 
Veteran's claimed asbestosis condition in April 2009, and 
obtained an addendum opinion regarding the Veteran's COPD in 
September 2009.  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his August 1994 claim that he has a 
cough which is productive of "yellowish-brown" saliva as a 
result of his exposure to asbestos on a ship in the U.S. 
Coast Guard, and as a result of his "work habits."  In a 
November 1994 letter, the Veteran indicates that he had a 
current diagnosis of asbestosis.  The Veteran alleges in his 
November 1996 substantive appeal that he was first exposed to 
asbestos in the U.S. Naval barracks in Pensacola, Florida, 
and was again exposed to asbestos while loading tanks and 
handling 90 millimeter (mm) guns.  In an August 2008 letter, 
the Veteran explains that he was exposed to asbestos while 
serving in the 8th Tank Battalion: "I wore asbestos gloves to 
handle hot shells while working a 90mm gun.  During my time 
in the service, I lived in many barracks that had exposed 
asbestosis [sic; likely, asbestos] in the ceilings."  At his 
November 1994 VA examination, the Veteran stated that he had 
also been exposed to asbestos outside of service while 
working in shipyards in Pascagoula, Mississippi, and Mobile, 
Alabama.  At his January 1999 VA examination, the Veteran 
stated that he had also been exposed to asbestos outside of 
service while working as an electrician.

The Veteran's service treatment records show that he 
indicated in his March 1954 enlistment examination that he 
had no shortness of breath, pain or pressure in chest, or 
chronic cough; likewise, the Veteran's lungs and chest were 
found to be normal on clinical evaluation.  A clinician found 
that a photofluorographic examination of the Veteran's chest 
in March 1954 was negative.  On May 5, 1954, the Veteran was 
diagnosed with pneumonia of the left base.  Two days later, 
that pneumonia was found to have partially resolved; a 
clinician noted that an x-ray showed a patchy area of 
infiltration over both lower lobes.  On May 10, 1954, the 
clinician found that "there is almost complete resolution of 
the pneumonia of the left base."  Also on May 10, 1954, a 
clinician found that an x-ray of the Veteran's chest was 
negative, and that he had no symptoms and was fit for duty.  
In his March 1957 examination for release to inactive duty, 
the Veteran was again found to have normal lungs and chest on 
clinical evaluation.  Additionally, a clinician found that a 
photofluorographic examination of the Veteran's chest in 
March 1957 was negative, and no defects were noted.  The 
Veteran's service personnel records confirm that the Veteran 
served as a tank crewman.  The Veteran's service treatment 
records and service personnel records show no indication of 
exposure to asbestos, nor any diagnosis of asbestosis, COPD, 
or any other condition attributed to asbestos exposure.

Twenty-eight years after service, in March 1985, the 
Veteran's private physician, C.F. Tate, Jr., M.D., noted that 
a September 1984 x-ray showed pleural thickening bilaterally, 
"which is compatible with the early changes of asbestosis."  
He noted that pulmonary function studies done in March 1985 
were "within relatively normal limits except a reduced 
residual volume to 76% of normal, and FRC [functional 
residual capacity] of 67% of normal and a total lung capacity 
of 88.9% of normal.  These findings are compatible with 
slight restrictive changes."  Dr. Tate further opined that 
the Veteran "has pulmonary asbestosis as based on his long 
history of exposure to asbestos dust in the work place, 
changes noted on his x-rays, and pulmonary function studies 
indicating slight restrictive disease."

The Veteran was provided with his first VA examination in 
November 1994.  The examiner ordered pulmonary function tests 
but no other studies.  He diagnosed the Veteran with 
gradually progressive COPD (asbestosis) with mild restrictive 
disease.

In March 1998, a private physician, S. Saleeb, M.D., took an 
x-ray of the Veteran's chest, and diagnosed him with mild 
emphysema, with no acute chest process.

In January 1999, the Veteran was provided with a second VA 
examination.  The examiner reviewed the claims file.  He 
diagnosed the Veteran with a history of asbestos exposure, 
and opined that his chest x-ray was negative for pulmonary 
asbestosis.  He noted that pulmonary function tests revealed 
mild restrictive disease, but that clinically, no significant 
lung disease was detected.  The examiner further found that a 
computed tomography (CT) scan revealed that the Veteran had 
normal lungs with no evidence of interstitial disease, 
consolidation, or asbestosis.

The Veteran failed to report to his April 2003 pulmonary 
function test, but the VA examiner found that the existing 
radiographic studies constituted a sufficient basis upon 
which to render an opinion.  The examiner ruled out any 
significant asbestosis, with the rationale that "a diagnosis 
of asbestosis cannot be made with normal radiographic studies 
of the lung."  He further explained that "the chest x-ray 
and CT scan of the chest are normal with no evidence of 
asbestosis."  The examiner opined that the Veteran's mild 
cardiomegaly may explain his dyspnea.  The examiner also 
opined that the Veteran provided "a history of cough with 
sputum production...which is not consistent with asbestosis and 
therefore, he may have some component of chronic bronchitis 
explaining his shortness of breath."  The examiner concluded 
that the Veteran "does not have any evidence of 
asbestosis," and that "asbestosis is ruled out in this 
patient."

In July 2004, the Veteran underwent an electrocardiogram 
(EKG) and additional pulmonary function testing.  A VA 
examiner opined that the pulmonary function testing revealed 
a mild reduction in lung volume with moderate reduction in 
diffusion capacity (DLCO) which was normal when corrected for 
alveolar volume.  The examiner opined that the Veteran's 
"chest radiographs and CT scans have shown no evidence of 
asbestos lung disease."  The examiner concluded that there 
was no evidence of asbestosis or asbestos lung disease; no 
evidence of bronchitis, asthma or other airway disease; and 
mild restrictive abnormality on pulmonary function testing 
suggestive of suboptimal effort, cardiac disease or 
deconditioning.

In a largely illegible private treatment record dated May 
2008, an unnamed clinician wrote what is best identified as 
"* COPD - Tech Diff - X."  It is unclear whether the 
clinician meant to diagnose or rule out a diagnosis of COPD.

In April 2009, the Veteran was provided with another VA 
examination.  The examiner reviewed the claims file, and 
specifically listed multiple prior findings.  The Veteran 
declined to complete a pulmonary function test.  The examiner 
diagnosed the Veteran with COPD, and opined that it was not 
caused by or related to asbestos exposure, based on the 
preponderance of medical evidence.  Additionally, she opined 
that there were no objective findings of asbestosis at any 
time, and explained that because asbestosis is not a 
transient condition, its absence means that the Veteran never 
had asbestosis.  She also diagnosed the Veteran with a mild 
restrictive lung defect, and opined that it was more likely 
than not due to his being overweight.  Finally, the examiner 
opined that the 1984 diagnosis of early pleural thickening 
was disproven by the more accurate "gold standard" CT scan 
in 1999.

In a September 2009 addendum, the VA examiner reviewed the 
claims file and opined that the preponderance of medical 
evidence and expertise does not support a finding that the 
Veteran's acute pneumonia in service proximately caused his 
COPD.  She further opined that the Veteran's COPD was not 
caused by or related to his military service.

In compliance with the Court's August 2007 remand, the Board 
acknowledges that all diagnoses made during the pendency of 
the Veteran's claim-that is, since August 1994-constitute 
"current diagnoses" with respect to that element of a claim 
for service connection.  Although the mutually exclusive 
nature of the conflicting diagnoses in this case precludes 
the Board from accepting all diagnoses as equally valid, the 
Board has carefully provided the Court with rational bases 
for its determinations of the relative probative values of 
the conflicting opinions.  All of the diagnoses offered as of 
August 1994 have been considered current.  The Board 
acknowledges that the requirement that a current disability 
be present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim...even though the disability 
resolves prior to the Secretary's adjudication of the 
claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned January 1999, April 
2003, July 2004, April 2009, and September 2009 VA examiners 
are so qualified, their medical opinions constitute competent 
medical evidence.

In order for a VA examination to be considered adequate in a 
case of service connection, the VA examiner must either 
provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  As discussed above, the 
January 1999, April 2003, July 2004, April 2009, and 
September 2009 VA examiners provided etiological opinions and 
rationales.  Therefore, their examinations are adequate.

The Veteran is competent to report that he has experienced a 
cough which is productive of "yellowish-brown" saliva 
during the pendency of his claim.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from 
his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  However, the Veteran is not 
competent to determine whether his claimed diagnosed 
conditions are attributable to his time in service, including 
to any asbestos exposure therein.

Moreover, the Veteran's lay opinion that his claimed 
diagnosed conditions are attributable to exposure to asbestos 
in service is outweighed by the January 1999, April 2003, 
July 2004, April 2009, and September 2009 VA examiners' 
medical opinions to the contrary.  The aforementioned VA 
examiners' medical opinions are accorded greater probative 
weight than that of the Veteran, because they are based on 
greater medical knowledge and experience.  Winsett v. West, 
11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Additionally, 
although the Veteran argues that his cough, which is 
productive of "yellowish-brown" saliva, results from his 
alleged exposure to asbestos in service, his conjecture is 
outweighed by more probative and competent evidence from the 
April 2003 VA examiner, who explained that "a history of 
cough with sputum production...is not consistent with 
asbestosis."  Furthermore, while the April 2003 VA examiner 
raised the possibility that the Veteran "may" have "some 
component of" bronchitis, the Board notes that the July 2004 
VA examiner ruled out bronchitis on the basis of chest 
radiographs and CT scans.

The January 1999, April 2003, July 2004, April 2009, and 
September 2009 VA examiners' medical opinions are also more 
probative than the contrary opinions of Dr. Tate and the 
November 1994 VA examiner.  Where, as here, conflicting 
medical opinions are of record, the Board can ascribe greater 
probative weight to one opinion over another, provided that a 
rational basis is given.  Winsett, supra.  Greater weight may 
be placed on one clinician's opinion than another's based on 
the reasoning in the opinions, and whether and to what extent 
the clinicians reviewed the Veteran's prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The Board finds two rational bases for ascribing 
greater probative weight to the January 1999, April 2003, 
July 2004, April 2009, and September 2009 VA examiners' 
opinions that the Veteran does not have a current pulmonary 
condition that is etiologically related to service.  First, 
as the April 2009 VA examiner explained, the VA examiners 
since 1999 have had access to the more accurate CT scan data, 
to which the November 2004 VA examiner and Dr. Tate were not 
privy.  It is eminently rational to find that more modern and 
accurate diagnostic information yields more probative medical 
opinions.  Second, unlike the January 1999, April 2009, and 
September 2009 VA examiners, who had reviewed the Veteran's 
claims file, neither Dr. Tate nor the November 1994 VA 
examiner gave any indication of having done so.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (review of the claims 
folder is significant since opinions provided are based on 
the correct facts); cf. Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (a lack of review of a VA claims file does 
not render a medical opinion incompetent.)

Additionally, even though Dr. Tate and the November 2004 VA 
examiner diagnosed the Veteran with asbestosis, neither of 
them expressly attributed that condition to the Veteran's 
service.  Although Dr. Tate attributed that condition to a 
"long history of exposure to asbestos dust in the work 
place," he never specified that the workplace to which he 
referred was the military-which is significant because the 
Veteran has previously reported being exposed to asbestos 
outside of service while working in shipyards (see November 
1994 examination) and as an electrician (see January 1999 
examination).  Indeed, the Veteran told the November 1994 
examiner that he had received $45,000 from private companies 
as compensation for asbestos exposure outside of service.

The Veteran's account of what a clinician purportedly said 
regarding the etiology of his claimed conditions is too 
attenuated to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  As such, any statements 
from the Veteran that clinicians linked his claimed 
conditions to his time in service cannot support a grant of 
service connection.

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present.  As 
explained above, in-service clinicians found that the Veteran 
had no symptoms of pneumonia as of May 10, 1954, and the 
Veteran was found to have normal lungs and chest on clinical 
evaluation in March 1957.  Additionally, a clinician found 
that a photofluorographic examination of the Veteran's chest 
in March 1957 was negative, and no defects were noted.  Such 
contemporaneous evidence is more probative than the Veteran's 
subsequently reported history.  Curry v. Brown, 7 Vet. App. 
59, 68 (1994).  Furthermore, the Veteran's first diagnosis of 
asbestosis or any other claimed asbestos-related condition 
came in September 1984, nearly 28 years after service.  38 
C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed residuals of 
asbestos exposure; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for residuals of asbestos exposure is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


